20-22393-rdd            Doc 292       Filed 09/21/20 Entered 09/21/20 15:00:55                    Main Document
                                                   Pg 1 of 3



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                    )
    In re:                                                          ) Chapter 11
                                                                    )
    INTERNAP TECHNOLOGY SOLUTIONS INC.,                             ) Case No. 20-22393 (RDD)
    et al.                                                          )
                                                                    ) (Jointly Administered)
                                Reorganized Debtors.1               )
                                                                    )

      ORDER ENTERING FINAL DECREE AND CLOSING THE CHAPTER 11 CASES

         Upon (i) the motion (the “Motion”)2 of Internap Technology Solutions Inc. and its

reorganized debtor affiliates (“INAP”) for entry of an order (this “Order”) pursuant to section

350(a) of the Bankruptcy Code, Bankruptcy Rule 3022, and Local Rule 3022-1 closing the

Chapter 11 Cases, and (ii) the Closing Report attached thereto; and this Court having jurisdiction

over this matter pursuant to 28 U.S.C. §§ 157(a)-(b) and 1334(b) and the Amended Standing Order

of Reference from the United States District Court for the Southern District of New York, dated

January 31, 2012; and this Court having authority to enter a final order consistent with Article III

of the United States Constitution; and venue in this district being proper pursuant to 28 U.S.C. §§

1408 and 1409; and this Court having found that the Motion is a core proceeding pursuant to 28

U.S.C. § 157(b); and this Court having found the Debtors’ notice and service of the Motion due

and sufficient, and that no other notice need be provided; and upon the record of the hearing held

by the Court on the Motion on September 21, 2020; and, after due deliberation, the Court having

determined that the legal and factual bases set forth in the Motion and at the hearing establish just


1
             The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax
             identification number, as applicable, are: Internap Technology Solutions Inc. (8343); Internap Holding LLC
             (f/k/a Internap Corporation) (5721); Ubersmith, Inc. (7677); SingleHop, LLC (4340); Internap Connectivity
             LLC (7920); Hosting Intellect, LLC (8435); and DataGram, LLC (3170). The location of the Debtors’ service
             address for purposes of these Chapter 11 Cases is: 50 Main Street, Suite 1000, White Plains, New York
             10606.
2
             Capitalized terms not otherwise defined in this Order have the meanings ascribed to them in the Motion.




                                                            1
20-22393-rdd     Doc 292      Filed 09/21/20 Entered 09/21/20 15:00:55             Main Document
                                           Pg 2 of 3



cause for the relief granted herein, in that these cases have been substantially administered for

purposes of section 350(a) of the Bankruptcy Code; now, therefore, it is HEREBY ORDERED

THAT:

        1. The Motion is granted as set forth herein.

        2. Pursuant to section 350(a) of the Bankruptcy Code, the above-captioned jointly

administered Chapter 11 Cases are hereby closed, subject to the Court’s retention of jurisdiction

as provided in Article XI of the Plan.

        3. Nothing in this Order shall prejudice any rights to reopen these Chapter 11 Cases at

any time in accordance with section 350(b) of the Bankruptcy Code.

        4. The Closing Report is approved.

        5. Prime Clerk LLC (“Prime Clerk”) shall (i) prepare final claims registers for the clerk’s

office, pursuant to the guidelines for implementing 28 U.S.C. § 156(c) and (ii) box and transport

all claims to the Federal Archives at the direction of the office of the Clerk of Court. The services

of Prime Clerk as the official claims and noticing agent for INAP, pursuant to 28 U.S.C. § 156(c)

and the Order Authorizing Retention and Appointment of Prime Clerk LLC as Claims and Noticing

Agent [Dkt. No. 46], are hereby terminated and released.

        6. Within eight days of entry of this Final Decree, INAP will provide the U.S. Trustee

with all applicable disbursement information and pay all outstanding fees owed to the U.S. Trustee.

        7. Quarterly fees pursuant to 28 U.S.C. 1930(a) shall not continue to accrue after the date

of the entry of this Order, however interest on any fees due prior to closure of these cases pursuant

to 31 U.S.C. § 3717 will continue to accrue until all outstanding fees owed to the U.S. Trustee are

paid.

        8. INAP is authorized to take all actions necessary to effectuate this Order.




                                                 2
20-22393-rdd       Doc 292     Filed 09/21/20 Entered 09/21/20 15:00:55            Main Document
                                            Pg 3 of 3



         9. This Order shall be effective and enforceable immediately upon entry of this Order.

         10. This Court shall retain exclusive jurisdiction to hear and determine all matters arising

from the implementation of this Order.


Dated:    September 21, 2020
          White Plains, New York

                                               /s/Robert D. Drain
                                               THE HONORABLE ROBERT D. DRAIN
                                               UNITED STATES BANKRUPTCY JUDGE




                                                  3
